                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE



Thea Broadus1

     v.                                     Civil No. 18-cv-1079-JD
                                            Opinion No. 2019 DNH 077
Infor, Inc.



                             O R D E R

     Thea Broadus filed this employment discrimination lawsuit

against Infor, Inc., alleging racial discrimination, and

retaliation and a state claim for tortious interference with a

contract.   Infor filed counterclaims for breach of contract

(Count I); breach of duty of loyalty (Count II); fraud (Count

III); unjust enrichment (Count IV); and conversion (Count V).

Broadus moves to dismiss Counts I, II, III, and V of Infor’s

counterclaims.   Infor opposes dismissal.



                        Standard of Review

     In considering a motion to dismiss, the court accepts all

well-pleaded facts as true and resolves all reasonable

inferences in the non-moving party’s favor.     See Ocasio-

Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011).


     1 The plaintiff filed a complaint under the name “Thea
Griggs.” In her amended complaint, she proceeds under the name
“Thea Broadus.”
The court disregards conclusory allegations that simply parrot

the applicable legal standard.     Manning v. Boston Med. Ctr.

Corp., 725 F.3d 34, 43 (1st Cir. 2013).       To determine whether a

complaint survives a motion to dismiss, the court should use its

“judicial experience and common sense,” but should also avoid

disregarding a factual allegation merely because actual proof of

the alleged facts is improbable.       Id. (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 556 (2007)).



                              Background

    Thea Broadus was employed as an “account executive” with

Infor, which develops and sells software related to the

healthcare industry.   Broadus, whose responsibilities as an

account executive were focused on selling healthcare software,

was paid through a “Variable Compensation Plan.”       Broadus

primarily worked from home.

    When she became employed with Infor, Broadus signed a

“Nondisclosure, Noncompetition and Developments Agreement” (the

“NND Agreement”).   The NND Agreement prohibited Broadus from

working for another company while she was employed with Infor.

It also prohibited her from seeking or accepting employment with

an Infor competitor for one year after her last day of

employment with Infor.   She was required under the agreement to



                                   2
notify Infor, in writing, within five days of accepting

employment with an Infor competitor.    The NND Agreement also

contains a forum selection clause that states the following:

     I [Broadus] irrevocably: (a) submit to the exclusive
     jurisdiction of the state and Federal courts in
     Georgia (collectively, the “Courts”) over any dispute,
     suit, action or proceeding arising out of or relating
     to this Agreement (individually, an “Agreement
     Action”) and irrevocably select such Courts as the
     sole and exclusive venue for any Agreement Action
     . . . .

NND Agreement, doc. 10-1 ¶ 13.

     In “late April and early May 2018,” Infor announced a

“typical” yearly “restructuring” of its sales team.

Counterclaims, doc. 10 at 14, ¶ 26.    On May 11, Infor told

Broadus, whom Infor alleges had not been performing well in

her account executive position, that she would have 60 days

to find another role with Infor.2

     Infor alleges that it “extended this deadline on two

occasions,” but it does not indicate when it did so or for how

long.    Between May 2018 and August 2018, Broadus exchanged

“numerous emails” about potential positions with Infor’s human

resources department.

     In June 2018, however, Broadus accepted a sales position

with Oracle, one of Infor’s competitors in the software




     2   Broadus alleges that Infor terminated her employment.

                                  3
industry.   Broadus did not provide Infor with written

notification of her new position.    Nevertheless, between June

and August 2018, Broadus accepted “approximately” $30,000 of

“base salary payments” from Infor.   Counterclaims, doc. 10 at

15, ¶ 30(c)-(d).   Broadus also “use[d] and access[ed] her Infor

email account and Infor’s internal online system” while employed

with Oracle.   Id. ¶ 30(b).

    Broadus had used the last name “Griggs” as an Infor

employee, signing, for example, the NND Agreement with that

name.   Doc. 10-1 at 5.   Broadus, however, also provided Infor

with a tax document that indicated that she alternatively used

the last name “Broadus”.   Doc. 24-1.3   When Broadus accepted

employment with Oracle, she used the last name “Broadus”.    Infor

faults Broadus for using two different last names, describing

“Thea Broadus” as an “alias” that she used to further her

“unlawful scheme” of “clandestine employment” with Oracle.

Counterclaims, doc. 10 at 15, 18, ¶¶ 30(b), 49.

    In Count I of its counterclaims, Infor alleges that Broadus

breached the NND Agreement by accepting employment with Oracle




    3  At the motion to dismiss stage, the First Circuit permits
the consideration of “documents—the authenticity of which is not
challenged—that are central to the plaintiff’s claim or
sufficiently referred to in the complaint . . . .” Carrero-
Ojeda v. Authoridad deEnergia Electrica, 755 F.3d 711, 717 (1st
Cir. 2014).

                                 4
in June 2018 despite the noncompete clause; by accepting salary

payments between June 2018 and August 2018; and by failing to

provide written notification to Infor about her employment with

Oracle.   In Count II, Infor alleges that Broadus breached her

“duties of loyalty and honesty, and a duty to exercise the

utmost good faith and loyalty in the performance of her duties”

by accepting employment with Oracle; by accepting salary

payments between June 2018 and August 2018; and by “taking

actions that could damage the goodwill and reputation of Infor.”

     In Count III, Infor alleges that Broadus committed fraud by

failing to disclose that she accepted employment with Oracle; by

failing to disclose that she had stopped seeking another

position with Infor; and by suppressing that she had used the

name “Thea Broadus.”   Infor alleges that it relied on Broadus’s

material omissions or misstatements by continuing to make salary

payments to her through August 2018 and by extending her

unspecified employee benefits.   In Count V,4 Infor alleges that

Broadus knowingly misled Infor to make base salary payments

between June and August 2018 and that Broadus improperly took

those payments and converted them to her own use.




     4 Broadus did not move to dismiss Count IV, which alleges
unjust enrichment.

                                 5
                              Discussion

     Broadus argues that the court must dismiss Count I because

the NND Agreement contains an exclusive forum clause; that Count

II must be dismissed because a nonmanager does not have a duty

of loyalty; that Count III must be dismissed because Infor fails

to state a claim upon which relief can be granted; and that

Count V must be dismissed because a claim for conversion cannot

be based on money.     Infor responds that Broadus’s motion to

dismiss is untimely; that it would be unreasonable to honor the

forum selection clause; that Broadus held a position of trust

and confidence; that the fraud claim is sufficiently pleaded;

and that salary payments can be subject to a conversion claim.

Broadus replied,5 and Infor filed a surreply.



     A.   Timeliness

     Infor asserts that Broadus’s motion to dismiss is untimely

and should not be considered because she filed it after

receiving permission to file only an untimely Answer, not an

untimely motion to dismiss.    Under the discovery plan, however,




     5 Broadus’s motion to file an untimely reply (doc. no. 23)
is granted.

                                  6
the deadline for motions to dismiss is June 24, 2019.    Doc. 21

at 1.    Therefore, Broadus’s motion to dismiss is not untimely.



    B.      Breach of Contract (Count I)

    Broadus argues that the court must dismiss Infor’s breach

of contract claim because the NND Agreement requires a breach of

contract claim to be brought in Georgia courts.    Infor argues

that it would be “unreasonable and unjust” to enforce the forum

selection clause because it would “result in duplicative

litigation in two fora and the potential for inconsistent

results.”   Doc. 22 at 4.

    Infor does not dispute that the forum selection clause in

the NND Agreement is mandatory or that Count I falls within its

scope.   In these circumstances, a party seeking to overcome a

forum selection clause must make a “strong showing that it

should be set aside.”    Carter’s of New Bedford, Inc. v. Nike,

Inc., 790 F.3d 289, 292 (1st Cir. 2015) (quoting M/S Bremen v.

Zapata Off-Shore Co., 407 U.S. 1, 10, 15 (1972)).    “A strong

showing can exist where: (1) the clause is the product of fraud

or overreaching; (2) enforcement is unreasonable and unjust; (3)

its enforcement would render the proceedings gravely difficult

and inconvenient to the point of practical impossibility; or (4)

enforcement contravenes ‘a strong public policy of the forum in



                                  7
which the suit is brought, whether declared by statute or

judicial decision.’”     Id. (quoting Huffington v. T.C. Grp., LLC,

637 F.3d 18, 23 (1st Cir. 2011)).

    As Infor discussed in its response to Broadus’s motion to

dismiss, enforcing the forum selection clause in the NND

Agreement in the way requested by Broadus would create a strong

likelihood of inconsistent results or a race to a obtain a

judgment.    Given those unique circumstances, it would be

unreasonable and unjust to enforce this forum selection clause

by dismissing Count I.



    C.      Breach of Loyalty (Count II)

    Broadus argues that Infor failed to plead sufficient facts

showing that she had a duty of loyalty to Infor.    She contends

that under White v. Ransmeier & Spellman, 950 F. Supp. 39

(D.N.H. 1996), nonmanagers do not owe a duty of loyalty to their

employers.    Infor responds that the existence of managerial

responsibilities is only one factor in determining whether an

employee owes a duty of loyalty to the employer.

    Under New Hampshire law, “an employee holding a position of

trust and confidence, such as a supervisor, manager, director,

or officer, owes a fiduciary duty of loyalty to her employer.”

White, 950 F. Supp. at 43 (D.N.H. 1996) (quoting Liberty Mutual



                                  8
Ins. v. Ward, 1994 WL 269283 (D.N.H. 1994)); PC Connection, Inc.

v. Price, 2015 WL 6554546, at *7-*8 (D.N.H. Oct. 29, 2015).

Behavior that would violate that duty “could include

misappropriating a business opportunity of the employer, use of

confidential information, or soliciting clients for the

employee’s competing business.”       White, 950 F. Supp. at 43.

    Infor alleges that Broadus misappropriated confidential

material entrusted to her because of her position as an account

executive.   Even though Broadus was an at-will, nonmanagerial

employee like the counterclaim defendant in White, the

allegations here suggest that Broadus held a position of trust

and confidence.   Therefore, Broadus has not shown that Count II

of Infor’s counterclaims fails to state a cognizable claim for

relief.



    D.    Fraud (Count III)

    Broadus argues that Infor’s fraud claim should be dismissed

because Infor failed to plead any fraudulent misrepresentations

with sufficient particularity; because her omissions cannot

support a claim for fraud; and because her use of her legal

name, Thea Broadus, in obtaining employment with Oracle is not a

plausible basis for the fraud claim.       Infor responds that it has

alleged sufficient facts to support its fraud claim.



                                  9
    Under Federal Rule of Civil Procedure 9(b), “a party must

state with particularity the circumstances constituting fraud or

mistake.”   Fed. R. Civ. P. 9(b); N. Am. Catholic Educ.

Programming Found., Inc. v. Cardinale, 567 F.3d 8, 13-14 (1st

Cir. 2009).   The particularity standard is satisfied if a

plaintiff alleges the “who, what, where and when of the

allegedly false or fraudulent representation.”   Rodi v. S. New

Eng. Sch. of Law, 389 F.3d 5, 15 (1st Cir. 2004).

    In New Hampshire, fraudulent misrepresentation requires

proof of (1) a knowing misrepresentation of a false material

fact; (2) a fraudulent intent; (3) the claiming party’s

justifiable reliance on the misrepresentation; and (4) damages

caused to the claimant by that reliance.   Obi v. Exeter Health

Res., Inc., 2018 WL 5557062, at *4 (D.N.H. Oct. 2, 2018), report

and recommendation adopted, 2018 WL 5456503 (D.N.H. Oct. 27,

2018).    An “intentional concealment of a material fact,” as

opposed to an affirmative misrepresentation, can be fraud if the

concealing party had a duty to disclose “arising from the

relation of the parties[.]”   Id.; see also Lamprey v. Britton

Const., Inc., 163 N.H. 252, 263 (2012).

    New Hampshire prohibits recovery in tort for breaches of

contract.   Lawton v. Great Sw. Fire Ins. Co., 118 N.H. 607, 615

(1978).   Therefore, a fraud-by-omission claim must be premised



                                 10
on a duty to disclose arising from a source independent of a

contractual duty.    See id. at 614 (“In this jurisdiction, a

breach of contract standing alone does not give rise to a tort

action.”); Ruivo v. Wells Fargo Bank, N.A., 2012 WL 5845452, at

*4 (D.N.H. Nov. 19, 2012).

    In its counterclaims, Infor alleges that Broadus remained

an Infor employee during the reorganization period from May to

August 2018.    During that time, she inquired about what other

positions were available at Infor.       She also continued to use

her Infor email account and Infor’s internal online system.

    At the same time, Broadus accepted a job at Oracle, Infor’s

competitor.    She used the name “Broadus” with Oracle, while she

was known as “Griggs” at Infor.    She did not disclose to Infor

that she was working for Oracle.       Broadus also continued to

accept base salary payments from Infor while she was working at

Oracle, which total “approximately” $30,000.

    Infor fails to allege what non-contractual relationship

between Infor and Broadus gave rise to a duty to disclose these

facts.   See Sec. & Exch. Comm’n v. Durgarian, 477 F. Supp. 2d

342, 350 (D. Mass. 2007) (finding that complaint with securities

fraud claim that included duty to disclose as an element failed

to allege sufficiently detailed facts from which a duty to

disclose could arise); Vandegrift v. American Brands Corp., 572



                                  11
F. Supp. 496, 499 (D.N.H. Sept. 21, 1983) (“The breach of an at-

will employment contract standing alone would not normally give

rise to a tort action . . . .   [A]bsent some positive duty which

the law imposes, the contract imposes no tort liability.”).

Therefore, Infor has not stated a cognizable claim about the

circumstances that it alleges constitute fraud.



  E. Count V (Conversion)

    Infor alleges that Broadus received and converted

“approximately” $30,000 in “salary payments,” which she has

failed to return.   Counterclaims, doc. 10 at 15, 19, ¶¶ 30(d),

56-57.   Broadus argues that she cannot “convert” money because

conversion, under New Hampshire law, only applies to “chattel,”

which excludes money.   Infor responds that courts “routinely

allow conversion claims where the subject matter of the

conversion is money.”   Doc. 22 at 11.

    “Conversion is an intentional exercise of dominion or

control over a chattel which so seriously interferes with the

right of another to control it that the actor may justly be

required to pay the other the full value of the chattel.”     Garod

v. Steiner Law Office, PLLC, 170 N.H. 1, 6-7 (2017) (quoting

Kingston 1686 House, Inc. v. B.S.P. Transp., Inc., 121 N.H. 93,

95 (1981)).   Money can be a proper subject of a conversion



                                12
claim.   Giles v. Merritt, 59 N.H. 325 (1879) (“The appropriation

of the money to her own use by the defendant was a conversion

. . . .”); see also In re BeaconVision, Inc., 340 B.R. 674

(D.N.H. 2006) (denying defendant’s motion for summary judgment

on claim premised on conversion of $150,000 money deposit).

Therefore, Broadus has not shown that Infor’s conversion claim

fails to state a cognizable claim for relief.



                            Conclusion

      For the foregoing reasons, Broadus’s motion to dismiss

(doc. no. 20) is granted in part and denied in part.   Broadus’s

motion to file an untimely reply (doc. no. 23) is granted.

Count III of the counterclaims is dismissed.    The remaining

counterclaims are Counts I, II, IV, and V.

      SO ORDERED.



                               __________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge



May 6, 2019

cc:   Megan E. Douglass, Esq.
      Benjamin T. King, Esq.
      Thomas E. Lent, Esq.
      Steven D. Weatherhead, Esq.




                                13
